TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00114-CR



                                     James Dillon, Appellant

                                                 v.

                                  The State of Texas, Appellee


       FROM COUNTY COURT AT LAW NUMBER ONE OF WILLIAMSON COUNTY
         NO. 10-08236-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant James Dillon seeks to appeal his judgment of conviction for hindering

proceedings by disorderly conduct. See Tex. Penal Code Ann. § 38.13 (West 2003). The trial court

has certified that (1) this is a plea bargain case and Dillon has no right of appeal, and (2) Dillon

waived the right to appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 9, 2011

Do Not Publish